               Case 2:20-cv-00894-JCC Document 48 Filed 08/13/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DANIEL BABARE, individually and on behalf           CASE NO. C20-0894-JCC
      of others similarly situated
10
                                                          MINUTE ORDER
11                            Plaintiff,
              v.
12
      SIGUE CORPORATION,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter came before the Court on the parties stipulated motion to stay the above-
18
     captioned matter for 30 days. (Dkt. No. 47.) The parties seek to stay case deadlines for 30 days to
19
     explore possible early resolution without expending resources to comply with upcoming deadlines
20
     that fall later this month. Having considered the motion, the Court finds that good cause exists.
21
     The Court GRANTS the motion (Dkt. No. 47). This matter is hereby STAYED for 30 days. It is
22
     further ORDERED that the civil trial scheduling order be modified as follows:
23

24
        Deadline for joining additional parties and Rule 26(f) conference       September 13, 2022
25      Initial disclosures                                                     September 20, 2022
26      Discovery cutoff                                                        April 25, 2022


     MINUTE ORDER
     C20-0894-JCC
     PAGE - 1
             Case 2:20-cv-00894-JCC Document 48 Filed 08/13/21 Page 2 of 2




       Rule 39.1 mediation deadline                                          May 6, 2022
 1
       Deadline for dispositive motions and challenging expert testimony     May 19, 2022
 2
       Trial briefs and proposed voir dire                                   July 15, 2022
 3
       Deadline for proposed Pretrial Order and proposed jury instructions   July 25, 2022
 4     Jury Trial                                                            August 22, 2022
 5

 6
           DATED this 13th day of August 2021.
 7                                                       Ravi Subramanian
                                                         Clerk of Court
 8
 9                                                       s/Sandra Rawski
                                                         Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0894-JCC
     PAGE - 2
